DETAILED ACTION
1.	The applicant’s amendment filed 09/01/2021 was received. Claims 1, 6 & 25 were amended. Claims 2, 5 & 10 remain cancelled.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 07/06/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 13-27 directed to Groups II-III, non-elected without traverse. Accordingly, claims 13-27 have been cancelled (Examiner’s Amendment below).

Drawings
5.	Drawing objections in the 06/01/2021 Office Action are withdrawn.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1, 3-4, 6-9 & 11-12 are withdrawn per cancellation of claim 35 and amendments of claims 1 & 6.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 13-27 directed to Groups II-III, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 13-27 have been cancelled.

Reasons for Allowance
8.	Claims 1, 3-4, 6-9 & 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A robotic coating application system, comprising: 
at least one robot configured to apply a coating to at least one part located within an enclosure; 
a scanner configured to scan the at least one part, wherein the scanner is movable along the enclosure and affixed to the enclosure; 
a turntable configured to hold the at least one part; 
at least one processor configured to generate a model of the at least one part; 
a graphical user interface, located outside of the enclosure, to display the model of the at least one part and allow a user to select a portion or subportion of the model for application of the coating; and 
 as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717